DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest in a MRI system having a B0 magnetic field defining an axial scan direction, a method for imaging a target region of biologic material in an imaging plane, the method comprising: generating Z-spectra of the target region of biologic material in the imaging plane based on at least the set of ASL MR target data and the set of ASL MR control data; and adjusting the Z-spectra by applying an estimated inhomogeneity of the Bo magnetic field in combination with the remaining limitations of the claim.
With respect to claim 14, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors or a magnetic resonance imaging system having a B0 magnetic field defining an axial scan direction, cause the MRI system, to carry out operations including: generating Z-spectra of the target region of biologic 
With respect to claim 18, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a MRI system comprising a processor causing the MRI system to carry out functions including: generating Z-spectra of the target region of biologic material in the imaging plane based on at least the set of ASL MR target data and the set of ASL MR control data; and adjusting the Z-spectra by applying an estimated inhomogeneity of the Bo magnetic field in combination with the remaining limitations of the claim.
With respect to claims 2-13, 15-17 and 19-20, the claims are considered allowable due to its dependency to claims 1, 14 and 18 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the PTO 892 not relied upon discloses MR systems following ASL method wherein the data region is regarding a distance going one between either upstream or downstream only. The prior art of record fails to teach the target set and control set to be also . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866